ON MOTION FOR REVIEW

W. SHARP, Judge.
Lynn seeks review of the trial court’s denial of his motion for post-conviction bail. He was convicted of battery on a law enforcement officer and battery. The transcript of the sentencing hearing indicates that the trial court initially indicated he would grant a post-conviction bond. After a short recess, the trial court denied the motion on the ground there was no fairly debatable ground for appeal. However, no written order was rendered.
Florida Rule of Criminal Procedure 3.691(b) provides:
Written Findings. In any case in which the court has discretion to release the de*543fendant pending review of the conviction and after the defendant’s conviction, denies release, it shall state in writing its reasons for the denial.
After' responding to a motion to supplement the record, Lynn asserts that no such order exists. The only order in the record is the trial court’s denial of Lynn’s motion for rehearing. We cannot review the validity of the trial court’s denial of bail in this case, until the requirements of Rule 3.691(b) are carried out and a written order is rendered. But time is precious and fleeting in cases such as this one.
Accordingly, we remand this cause to the trial court for the purpose of rendering a written order in conformity with Rule 3.691(b), as expeditiously as possible, and when rendered, the order should be immediately furnished to this court, as a supplement to the record.
REMANDED.
GRIFFIN, C.J., and PETERSON, J., concur.